EA       ORNEY         GENERAL
                     OF-XAS



                         March 23, 1962

Honorable W. G. Wallev. Jr.         Opinion No. WW-1284
Acting Criminal Dist&t   Attorney    -
Courthouse                          Re: Whether the
Beaumont, Texas                          Commissioner's
                                         Court of Jefferson
                                         County has the author-
                                         ity to retain legal
                                         counsel to defend
                                         certain members of a
                                         Grand Jury in cases
                                         brought against them
Dear Mr. Walley:                         under the stated facts.
      Your letter requesting an opinion reads in part
as follows:
        "On or about the 1st day of October, 1961,
     the Criminal District Court of Jefferson
     County and the 136th Judicial District Court
     each empaneled a Grand Jury for Jefferson
     County, Texas. These Grand Juries served
     until the 5th day of December, 1961, when at
     such time the Judges of the above-mentioned
     Courts discharged each Grand Jury subject to
     recall by written orders duly filed with the
     District Clerk of Jefferson County in accord-
     ance with Article 372, C.C.P. Each Grand
     Jury was notified of such action in open
     court and was thereby formally discharged by
     the Court subject to recall. The Criminal
     District Court Grand Jury at such session,
     made it known to the Judge of said Court
     that they had two indictments and a report
     which they desired to return before being
     discharged. The Judge of the Criminal District
     Court then and there refused to accept said
     report and indictments and discharged the
     Grand Jury subject to recall. Eleven members
     of this Grand Jury then proceeded back to
     the Grand Jury room and subsequently released
     a statement to the press.
        "A short time after the release of this
     statement, eleven members of this Grand Jury
     were sued for libel and indicted by the 136th
Hon. W. G. Walley, Jr.   page   2   (w-1284)


      District Court Grand Jury for divulging
      grand jury proceedings predicated upon
      this released statement.
         "The Criminal District Court Grand
      Jury has now requested the Commissioners'
      Court of Jefferson County to employ
      legal counsel in defense of the above
      suit and indictments.
         "We now request an opinion of your
      office on whether or not the Commissioners'
      Court has authority to retain legal counsel
      to defend members of a Grand Jury in suits
      brought against them under the above alleged
      facts."
      A Commissioners' Court is a court of limited juria-
diction and has only such powers as are conferred upon
it by the Constitution and laws of this State by express
terms or necessary implication. Hill v. Sterrett, 252
S.W.2d 766 (Civ. App. 1952, error ref. n.r.e.); Canales
   Lau lin 147 Tex. 169, 214 S.W.2d 451 (1948)iess
-p-Ah
 ountv v. State, 127 Tex. 343, 92 S.W.2d 1011 (1936); Roper
v. Hall, 280 S.W. 289 (Civ. App. 1925).
      It has been repeatedly held by this office that
the Commissioners' Court has the power and authority to
employ attorneys in the prosecution of its claims and
suits and pay for such services out of the General Fund
of the county where the county, as a whole, is interested
in and affected by such proceedings. Attorney General's
Opinions V-995 (1950); V-232 (1947r; O-4955 (1942); and
WW-662.     .
       In Attorney General's Opinion V-232 (1947), this
office held that a County Commissioner was not entitled
to reimbursement from the county for his attorney's fees
in defending a suit against him and his bonding Company
for damages arising from the Commissioner's negligence ,in
failing to repair a county bridge. At first the county
was not named as a party to such suit. Later the county
was named as defendant and the Commissioners' Court employed
the County Attorney in defending the suit against the county.
The Commissioners' Court was held to be authorized to employ
and pay the attorney for his services in defending the county
after the county was made a party to the suit, the reason
being that the county as a whole then became interested in
and affected by the suit.
.   .




        Hon. W. G. Walley, Jr.    page 3    (WW-1284)


              In a well reasoned Attorney General's Opinion
        O-4955, citing the City National,Bank of Austin v.
        Presidio, case, 26 S.W. 775 (lS94) it was held that
        the Commissioners' Court could h&e an attorney to
        represent the Commissioners' Court as proceedings
        were instituted which affected their official acts
        and the county, as a whole, was interested in and
        affected by such proceedings. An individual em-
        ployee of the county was not entitled to counsel
        as he was sued in his individual capacity, and such
        suit didn't interfere with his official acts.
              In the present case neither Jefferson County
        nor the Commissioners' Court of that county wereever
        named as defendants. The design and effect of the
        suit against the Grand Jury members is not to obstruct
        or control the performance of their official acts,
        but to recover damages for alleged acts contrary to
        the legal performance of their duties. In view of
        the foregoing, it cannot be said that the county as a
        whole was interested or affected by such a suit. Hence,
        in our opinion the Commissioners' Court is not .author-
        ised to appoint an attorney for members of the Grand
        Jury in defending such suit.
                          SUMMARY
                 The Commissioners' Court of Jefferson
              County is not authoriaed to hire an attorney
              to defend the Grand Jury members since the
              county as a whole is not interested or
              affected.
                          Yours very truly,

                          WILL WILSON
                          Attorney General of Texas



                          -d Irwin R. Salmanson
        1RS:bjh              Assistant Attorney General
        APPROVED:
        OPIXIOH COMMITTEE            REVIEWED FOR THE ATTORNEY GENERAL
        W. V. Geppert, Chairman
        John.Reeves                  BY:   Houghton Brownlee, Jr.
        ArthurSand1i.n
        Henry Braswell
        Virgil Pullism